UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6852


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WENDELL HUSSEY LLOYD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:14-cr-00043-D-1; 5:14-cv-00895-D)


Submitted:   January 27, 2016              Decided:   February 10, 2016


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Wendell Hussey Lloyd, Jr., Appellant Pro Se. Jennifer P. May-
Parker, Assistant United States Attorney, Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Wendell      Hussey       Lloyd,         Jr.,   appeals    the     district     court’s

judgment denying relief on his 28 U.S.C. § 2255 (2012) motion.

We     granted       a        certificate         of    appealability          and     ordered

supplemental briefing on a single issue:                          whether an evidentiary

hearing      was    needed      in    the       district   court     to    resolve     Lloyd’s

claim    that      counsel’s         failure      to   file   a    notice     of     appeal    as

requested amounted to ineffective assistance.                             For the reasons

that     follow,         we    vacate       in     part    and     remand      for     further

proceedings.

       We review de novo the district court’s legal conclusions

underlying         its    denial      of    § 2255      relief.         United     States     v.

Hairston, 754 F.3d 258, 260 (4th Cir. 2014).                                  We review for

abuse of discretion the district court’s decision not to hold an

evidentiary hearing to resolve an issue presented in a § 2255

motion.       See Gordon v. Braxton, 780 F.3d 196, 204 (4th Cir.

2015); Raines v. United States, 423 F.2d 526, 530 (4th Cir.

1970).     A district court abuses its discretion when it commits

an   error    of     law.        Koon      v.    United    States,      518 U.S. 81,    100

(1996).

       “Unless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief,

the [district] court shall . . . grant a prompt hearing thereon,

determine the issues and make findings of fact and conclusions

                                                  2
of law with respect thereto.”                  28 U.S.C. § 2255(b); see United

States v. Thomas, 627 F.3d 534, 539 (4th Cir. 2010).                                 When a

prisoner      presents      a    colorable         Sixth    Amendment      claim     showing

disputed facts involving inconsistencies beyond the record, a

hearing is required.             United States v. Magini, 973 F.2d 261, 264

(4th Cir. 1992); see Raines, 423 F.2d at 530.                              When a § 2255

movant asserts an ineffective assistance of counsel claim based

on    counsel’s    failure        to   note    an     appeal,      the   district     court

generally must hold an evidentiary hearing before finding that

the   movant    did   not       unequivocally        instruct      counsel      to   file   a

notice of appeal.               See United States v. Poindexter, 492 F.3d
263, 269 (4th Cir. 2007); United States v. Witherspoon, 231 F.3d
923, 926-27 (4th Cir. 2000).

       To establish ineffective assistance of counsel, Lloyd must

demonstrate        that         counsel’s          performance       was        objectively

unreasonable       and      that       Lloyd       was     prejudiced      by    counsel’s

deficient performance.             Strickland v. Washington, 466 U.S. 668,

687 (1984).       Counsel is per se ineffective if he fails to file a

notice of appeal when instructed to do so.                          Strong v. Johnson,

495 F.3d 134,    138       (4th   Cir.    2007).         In    such    a    case,   the

petitioner need not demonstrate prejudice to sustain his claim,

as prejudice is presumed from the forfeiture of the appellate

proceeding.       Poindexter, 492 F.3d at 268.



                                               3
        Although advised of his obligation to provide evidence to

oppose the Government’s summary judgment motion, Lloyd did not

file an affidavit or other competent evidence to support the

more    specific       allegations       in   his    summary    judgment      pleadings.

However, Lloyd’s § 2255 motion was verified in compliance with

28 U.S.C. § 1746 (2012).                In it, he stated that he renewed his

request to counsel for an appeal after his sentencing hearing,

but counsel did not file an appeal after being asked to do so.

Viewing this sworn statement, as we must, in the light most

favorable to Lloyd, see Scott v. Harris, 550 U.S. 372, 378, 380

(2007) (summary judgment standard); Poindexter, 492 F.3d at 267

(§ 2255     proceedings)          —    particularly     in     light   of     his   later

unsworn statements clarifying his factual contentions — Lloyd’s

sworn     motion       is   not       inconsistent    with     a    finding    that    he

requested       that    counsel        file   an    appeal     after   he     signed   an

acknowledgement of rights form indicating that he did not wish

to appeal.         In light of this evidence, we conclude counsel’s

affidavit to the contrary was not dispositive of Lloyd’s claim,

and the district court erred in granting summary judgment in

favor of the Government.

        Accordingly,        we    vacate      the    district       court’s     judgment

insofar    as    it     dismisses       Lloyd’s     claim    that   his     counsel    was

ineffective in failing to note an appeal, and remand for further

proceedings consistent with this opinion.                      We deny a certificate

                                              4
of appealability as to Lloyd’s remaining claim and dismiss that

portion of the appeal.          We deny as moot Lloyd’s motion for

counsel.    We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                        DISMISSED IN PART,
                                                          VACATED IN PART,
                                                              AND REMANDED




                                     5